Exhibit 10.2

First Amendment
 
to
 
Fourth Amended and Restated
Guaranty and Pledge Agreement


Dated as of
April 6, 2010




made by




Linn Energy, LLC
and
each of the other Obligors (as defined herein)




in favor of




BNP Paribas,
as Administrative Agent

US 320883
 
 

--------------------------------------------------------------------------------

 
First Amendment to Fourth Amended and Restated Guaranty and Pledge Agreement
 
This First Amendment to Fourth Amended and Restated Guaranty and Pledge
Agreement (this “First Amendment”), dated as of April 6, 2010, is made by LINN
ENERGY, LLC, a Delaware limited liability company (the “Borrower”), and each of
the signatories hereto (the Borrower and each of the signatories hereto,
together with any other Subsidiary of the Borrower that becomes a party hereto
from time to time after the date hereof, the “Obligors”), in favor of BNP
PARIBAS as administrative agent (in such capacity, together with its successors
in such capacity, the “Administrative Agent”) for the Lenders (as defined
below).
 
R E C I T A L S
 
A.          The Borrower, the other Obligors and the Administrative Agent are
parties to that certain Fourth Amended and Restated Guaranty and Pledge
Agreement dated as of April 28, 2009 (the “Guaranty”).
 
B.           The Borrower, the Administrative Agent and the financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Fourth Amended and Restated Credit Agreement dated as of April 28, 2009
(as the same has been amended, modified, supplemented or restated from time to
time, the “Existing Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
C.           On even date herewith, the Borrower, the Administrative Agent and
the Lenders are amending the Existing Credit Agreement by executing that certain
Second Amendment to Fourth Amended and Restated Credit Agreement (the “Second
Amendment”, and the Existing Credit Agreement, as amended by the Second
Amendment, as the same may from time to time be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which, upon the terms and conditions stated therein, the Lenders
have agreed to make further loans and other extensions of credit to or on behalf
of the Borrower.
 
D.           It is a condition precedent to the effectiveness of the Second
Amendment that the parties hereto enter into this amendment to the Guaranty.
 
E.           NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:
 
Section 1.                      Defined Terms.
 
1.1           Terms not Defined in First Amendment.  Unless otherwise defined
herein, terms defined in the Guaranty and used herein have the meanings given to
them in the Guaranty, and all uncapitalized terms which are defined in the UCC
on the date hereof are used herein as so defined.  Unless otherwise indicated,
all section references in this First Amendment refer to the Guaranty.

 
 
Page 1
US 320883

--------------------------------------------------------------------------------

 
1.2           References to “Credit Agreement”.  All references in the Guaranty
to the “Credit Agreement”, as defined in the recitals to the Guaranty, shall
mean the Fourth Amended and Restated Credit Agreement, dated as of April 28,
2009, by and among the Borrower, the Administrative Agent, the Lenders and the
agents from time to time party thereto, as the same has been or may from time to
time be amended, amended and restated, supplemented or otherwise modified.
 
Section 2.                      Amendments to Guaranty.
 
2.1           Amendments to Recitals.
 
(a)            Each reference in recitals “A”, “B”, “C”, “D” and “E” to the
Guaranty to “Mortgagee” is hereby deleted and replaced with “Administrative
Agent”.
 
(b)            The reference in recital “E” to the Guaranty to “Mortgagor” is
hereby deleted and replaced with “Borrower”.
 
2.2           Amendments to Section 1.01.
 
(a)            The following terms, as defined in Section 1.01 of the Guaranty,
are hereby amended and restated in their entirety to read as follows:
 
“‘Agreement’ means this Fourth Amended and Restated Guaranty and Pledge
Agreement, as amended by the First Amendment, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.”
 
“‘Borrower Obligations’ means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and its
Subsidiaries under the Guaranteed Documents, including, without limitation, the
unpaid principal of and interest on the Loans and the LC Exposure and all other
obligations and liabilities of the Borrower and its Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Guaranteed Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Guaranteed Creditors that are required
to be paid by the Borrower pursuant to the terms of any Guaranteed Documents);
provided, that notwithstanding anything to the contrary contained herein or in
any other Guaranteed Document, no obligations under any Secured Swap Agreement
shall be “Borrower Obligations” after Security Termination has occurred.”
 
 
Page 2
US 320883

--------------------------------------------------------------------------------

 
“‘Guaranteed Creditors’ means the collective reference to the Administrative
Agent, the Lenders and each Secured Hedge Provider.”
 
“‘Guaranteed Documents’ means the collective reference to the Credit Agreement,
the other Loan Documents, each Secured Swap Agreement and any other document
made, delivered or given in connection with any of the foregoing.”
 
“‘Guarantor Obligations’ means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document); provided, that notwithstanding anything to the contrary
contained herein or in any other Guaranteed Document, no obligations under any
Secured Swap Agreement shall be “Guarantor Obligations” after Security
Termination has occurred.”
 
(b)            The following new definitions are each hereby added to Section
1.01 where alphabetically appropriate as follows:
 
“‘First Amendment’ means that certain First Amendment to Fourth Amended and
Restated Guaranty and Pledge Agreement executed effective as of April 6, 2010
among the Borrower, the other Obligors signatory thereto and the Administrative
Agent.”
 
“‘Security Termination’ means such time at which each of the following events
shall have occurred on or prior to such time: (a) all Commitments have
terminated or expired, (b) the Credit Agreement has terminated, (c) all
Obligations (other than obligations under any Secured Swap Agreement and other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made as of the time of determination) have been
paid in full in cash, (d) all Secured Swap Agreements have been novated,
terminated or the Borrower or its applicable Subsidiary has provided substitute
collateral to the Secured Hedge Provider thereunder to the extent provided under
the applicable Secured Swap Agreement (or as to which other arrangements
satisfactory to the applicable Secured Hedge Provider shall have been made), and
(e) all Letters of Credit have expired or terminated or the LC Exposure has been
cash collateralized (or as to which other arrangements satisfactory to the
Borrower and the Issuing Bank shall have been made), as provided for in the
Credit Agreement.”
 
(c)            The definition of “Guaranteed Swap Agreement” is hereby deleted
from Section 1.01 in its entirety.
 
 
Page 3
US 320883

--------------------------------------------------------------------------------

 
2.3            Amendment to Section 9.14(a).  Section 9.14(a) of the Guaranty is
hereby amended and restated in its entirety to read as follows:
 
“(a)           Release Upon Security Termination.  The grant of a security
interest hereunder and all of  each Guaranteed Creditor’s rights, powers and
remedies in connection herewith shall remain in full force and effect until
Security Termination has occurred.  Upon Security Termination, at the expense of
the Borrower, the Administrative Agent will promptly release, reassign and
transfer the Collateral to the Pledgors and declare this Agreement to be of no
further force or effect.”
 
Section 3.                      Miscellaneous.
 
3.1           Confirmation.  The provisions of the Guaranty (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment.
 
3.2           Ratification and Affirmation of Obligors.  Each Obligor hereby
expressly (i) acknowledges the terms of this First Amendment, (ii) ratifies and
affirms its obligations under the Guaranty, (iii) acknowledges, renews and
extends its continued liability under the Guaranty and agrees that its grant of
security interest and/or guarantee, as applicable, under the Guaranty remains in
full force and effect with respect to the Indebtedness after giving effect to
this First Amendment.
 
3.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
3.4           No Oral Agreement.  This First Amendment and the Guaranty
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.
 
3.5           Governing Law.  This First Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
 
Page 4
US 320883

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
LINN ENERGY, LLC
             
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer
       
GUARANTORS:
LINN ENERGY HOLDINGS, LLC
 
LINN OPERATING, INC.
 
PENN WEST PIPELINE, LLC
 
MID-CONTINENT HOLDINGS I, LLC
 
MID-CONTINENT HOLDINGS II, LLC
 
MID-CONTINENT I, LLC
 
MID-CONTINENT II, LLC
 
LINN GAS MARKETING, LLC
 
LINN EXPLORATION MIDCONTINENT, LLC
             
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer



First Amendment to Fourth Amended and Restated Guaranty and Pledge Agreement
Signature Page
US 320883
 
 

--------------------------------------------------------------------------------

 
Acknowledged and Agreed to as
of the date hereof by:


ADMINISTRATIVE AGENT:
BNP PARIBAS
         
By:
/s/ Doug Liftman
 
Name:
Doug Liftman
 
Title:
Managing Director
             
By:
/s/ Betsy Jocher
 
Name:
Betsy Jocher
 
Title:
Director

 
First Amendment to Fourth Amended and Restated Guaranty and Pledge Agreement
Signature Page
US 320883

--------------------------------------------------------------------------------